Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 8, 2016

                                          No. 04-16-00544-CV

                                       IN RE James B. MCCOY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       Relators filed this petition for writ of mandamus on August 24, 2016. On September 1,
2016, Respondent filed a response which advised that the issue raised by the mandamus petition
has become moot. Accordingly, this original mandamus proceeding is DISMISSED AS MOOT.



           It is so ORDERED on September 8, 2016.


                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2016-CI-08270, styled James B. McCoy v. Patrick Camacho, pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.